per curiam:
Apela el acusado de una sentencia que le condenó a pagar $100 de multa por conducir un vehículo de motor bajo los efectos del alcohol. Sostiene que “el tribunal cometió error al no rechazar la prueba del análisis químico de la muestra de orina tomada al acusado y por el contrario admitió dicha prueba a los efectos de condenar al acusado por el delito imputado.”
El policía que intervino con el apelante fue la persona que le tomó la muestra. No se estableció que se le instruyera a los efectos de que al tomársele la muestra de orina debía vaciar completamente la vejiga. Sostiene que la muestra debió haber sido tomada por una enfermera graduada y que debió instruírsele para vaciar completamente la vejiga. Alega además que en cada uno de los tres envases debe ponerse no menos de 10 mililitros de orina más o menos y que en el presente caso sólo se pusieron 5 mililitros en cada *14envase. Invoca a 9 R.&R.P.R. sec. 1043-1 (b) y 1043-2 (b) (1). No tiene razón el apelante.
El Reglamento dispone que las muestras de orina en varones las tomarán las mismas personas autorizadas a tomar las muestras de sangre o el agente de orden público.
 Si bien el Reglamento dispone que “el sujeto de-berá vaciar su vejiga completamente en una vasija limpia y seca . . . .” el no hacerlo en vez de perjudicarle le bene-ficia. Le beneficia porque la razón para exigir que se vacíe completamente la vejiga es para que se elimine previamente la orina acumulada antes de la absorción del alcohol por el cuerpo. Chemical Test For Intoxication-Prosecution Viewpoint, 1 Trauma 3:19-29 (ed. 1959); 6 Proof of Facts, Am. Jur. pág. 496. Y en cuanto a la cantidad que debe contener cada envase, el obvio propósito es garantizar que sea suficiente para llevar a cabo el análisis. La cantidad envasada fue suficiente. Hay prueba en el récord a los efectos de que no hubo dificultad en hacer el análisis.

Se confirmará la sentencia apelada.

El Juez Asociado Señor Santana Becerra concurre en el resultado sin opinión. El Juez Asociado Señor Hernández Matos no intervino.

 Dispone así el Reglamento:
Sec. 1043-1 (b)
“El sujeto deberá vaciar su vejiga completamente en una vasija lim-pia y seca y de ahí se tomará la muestra.
Las muestras de orina en varones las tomarán las mismas personas autorizadas a tomar las muestras de sangre o el agente de orden público.
A las hembras, la muestra de orina se la tomará una mujer policía, o se llevarán a un hospital estadual, municipal o centro de salud y una enfermera tomará la muestra.” (Bastardillas nuestras.)
Sec. 1043-2 (b)
“En cada frasco de los 3 provistos para este propósito deberá ponerse no menos de 10 mililitros de orina más o menos.”